PER CURIAM.
hUpon the State’s writ application, we granted certiorari in this case. State v. Lee, 05-K-0835 (La.12/09/05), 916 So.2d 1037. After hearing oral arguments and reviewing the record of the matter, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of December 9, 2005, as improvidently granted, and we deny the State’s application.
VICTORY, J., dissents and assigns reasons.
WEIMER and TRAYLOR, JJ., dissent for reasons assigned by VICTORY, J.